CONCURRING OPINION.
FARRINGTON, J.
I concur in the affirmance of the judgment for the following reasons:
The fact has been found by the jury that the plaintiff received a shock of electricity from the handle of defendant’s elevator controller while in the exercise of ordinary care for his own safety.
The fact appears from the record that no building of the character of defendant’s building is shown to have ever been supplied with lightning arresters which fact is testified to by architects as to what specifications for such buildings include, as well as from the testimony of engineers that a lightning arrester is used on no other buildings except power houses, telegraph and telephone buildings, and places where electrical machines and instruments are in use. The testimony of one witness is to the effect that a lightning arrester was placed on a public building at Gary, Indiana. The specifications for that building, however, did not call for this appliance. Nor does the testimony show that lightning arresters absolutely prevent lightning from entering a building on wires where such arresters have been provided.
The law in this State, beginning with the case of Gannon v. Laclede Gas Light Co., 145 Mo. 502, 46 S. W. 968, 47 S. W. 907, which has been followed in numerous other cases, places the duty on a user of electricity to exercise the highest degree of care to prevent its escape from his equipment to the damage of others. The “highest degree of care” has been defined in a number of opinions as requiring the user of electricity to exercise the utmost practicable means *182of keeping the dangerous current within its proper channels. [Winkelman v. Kansas City El. L. Co., 110 Mo. App. 184, 85 S. W. 99.] As to the duty imposed on the user of electricity in Missouri, it is held that he must use the “utmost care” — the “highest care”— “extraordinary care;” that is, as said in Geismann v. Missouri-Edison El. Co., 173 Mo. 654, 678, 73 S. W. 654, “ . . ' . it was defendant’s duty, in the first place, to use every protection which was reasonably accessible to insulate its wires at "the point of contact or injury in this case, and to use the utmost care to keep them so, and the fact of the death of Geismann is conclusive proof of the defect of the insulation and negligence of the defendant, . . .” [See, also: Ryan v. St. Louis Transit Co., 190 Mo. 621, 89 S. W. 865; Trout v. Laclede Gaslight Co., 151 Mo. App. 207, 132 S. W. 58; s. c., 160 Mo. App. 604, 140 S. W. 1198; Moran v. Corliss Steam-Engine Co. (R. I.), 45 L. R. A. 267.]
A lightning arrester is a well-known device to users of electricity, used for the purpose of preventing excessive charges of static electricity from being conveyed over the wires into buildings where electrical apparatus is contained and used.
It is well known that static electricity or lightning during a thunderstorm is likely to get on wires carrying manufactured electricity.
Defendant contends that its machinery was in such shape that the direct current used for the purpose of operating the elevator could not escape.
The evidence discloses that at the time plaintiff was shocked there was a thunderstorm in progress and that there was much-lightning and thunder. The further fact that there was a flash of lightning just as plaintiff put his hands on the controller, and the fact that a fuse was found “blown out” on this elevator, is evidence from which it can reasonably be *183inferred that the shock received by the plaintiff was the lightning and that it came in over the defendant’s wires. Had a lightning arrester been placed on defendant’s wires it was fairly a question of fact for the jury under the evidence whether it would have tended to prevent the lightning which had gotten onto the wires from entering the building; and as there was evidence to the effect that it would tend to divert the lightning from the building and from the place where plaintiff was working in the course of his duties, it therefore became a question of fact for the jury to determine whether in the exercise of the highest degree of care defendant would have failed to take the precaution which was a practical and well-known preventive.
The fact that defendant’s evidence tended to show that others engaged in the same line of business, to-wit, operating office buildings, do not put lightning arresters on their buildings, does not furnish an unbending test of due care where it is necesary to measure the highest degree of care. The cases cited by appellant laying down the rule that a defendant cannot be held negligent where the evidence shows that he conformed to the ordinary usages and methods employed by those engaged in the same line of business are all cases where such defendant was only to be held to the exercise of ordinary care, and not to the exercise of the utmost or highest degree of care. One reason for this is that in exercising ordinary care to make a place reasonably safe a master does not have to use the latest and most approved appliances so long as the appliances he uses are reasonably safe, and in determining whether he has exercised ordinary care in making the place reasonably safe his conduct is to be measured by the conduct of those engaged in the same line of business. [Coin v. Talge Lounge Co., 222 Mo. 488, 121 S. W. 1; Bohn v. Railway Co., 106 Mo. l. c. *184433, 17 S. W. 580; Chrismer v. Bell Telephone Company, 194 Mo. 189, 92 S. W. 378; Sager v. Samson Mining Company, 178 Mo. App. 503, 162 S. W. 762.] But where the law places on a person the duty of exercising the highest practicable degree of care, he must employ every well-known device and exert every well-known precautionary measure to fulfill his duty. His conduct, therefore, is not measured by what some one else does, but by what he or some one else should do in the particular situation, in order to bring himself up to the standard that the law fixes and requires. This rule is recognized in the case of Coin v. Talge Lounge Co., 222 Mo. 488, l. c. 506, 121 S. W. 1. The court, however, in that case found that the evidence did not justify a finding that the employment was extra hazardous. I therefore am of the opinion that the cases cited by appellant — holding that one’s conduct should be measured, in determining whether he has exercised ordinary care, by the conduct of those engaged in the same line of business — do not apply in the case before us; and that it was a question of fact for the jury to determine whether this defendant had exercised the highest degree of care. The jury found there was a failure in this respect and there is substantial evidence to sustain such finding. I concur in affirming the judgment.
Sturgis, J., agrees with the views herein expressed.